DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Action is in response to the Amendment filed February 2, 2021.
In view of the Amendment, the objection to claims 21, 32 and 41 (sic) is withdrawn.
Claims 21, 32, and 40 are amended.
Claims 21-40 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 02/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,238,865 has been reviewed and is NOT accepted.
The application/patent being disclaimed has been improperly identified since the number used to identify the application being examined is incorrect.  The correct number is 16/363,736.

Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive. In the 11/02/2020 Office Action, claims 21, 25-28, 32-36, and 39-40 were rejected as not being patentably distinct from US Patent No. 10,328,257 because both sets of claims cover essentially the same subject matter with slight differences in wording.
.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 25-29, and 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,238,865. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover essentially the same subject matter with merely slight differences in wording.

Claims 22-23 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,238,865 in view of US Patent Application No. 2012/0172690 to Anderson et al (hereinafter referred to as “Anderson”). The ‘865 patent claims a mounting structure with at least one shoulder and an internal channel through which a segment of the fixation tine extends, and a fixation tine that comprises a pre-formed V-shaped portion that extends into an internal channel. The ‘865 patent differs from the claimed invention in that it does not claim that the mounting structure comprises adhesive to secure the fixation tine in the internal channel. However, Anderson teaches that a medical adhesive is used to position the fixation element to the mounting structure in paragraph [0059]. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of adhesive for securing fixation tines to the mounting structure of an implantable medical device in view of the teachings of Anderson. Consequently, one of ordinary skill in the art would have modified the implantable medical device of the ‘865 patent to use medical adhesive as taught by Anderson to secure the tissue-penetration fixation tine in the internal channel of the ‘865 patent.
With respect to claim 30, the ‘865 patent claims a fist electrode protruding from a first surface of the mounting structure and a fixation tine located proximal to the electrode in the first position, but differs from the claimed invention in that it does not claim that the fixation tine defines a curved shape over or proximal to the electrode in the first position. However, Anderson teaches an implantable medical device assembly with fixation tines 103 that define a curved shape proximal to the electrode 123 in the first position (e.g., Figs. 6A-6D). Accordingly, one of ordinary skill in the art before the . 

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,238,865 in view of Anderson and US Statutory Invention Registration No. H356 to Stokes et al. (hereinafter referred to as “Stokes”). The ‘865 patent in view of Anderson differs from the claimed invention in that the segment of the fixation tine in the internal channel is not expressly taught to comprise an L-shaped segment. However, Stokes teaches, in a related art: implanted myocardial electrode, that a fixation tine (barbed electrode 112) in an internal channel has an L-shaped segment. Consequently, an L-shape segment in an internal channel was known in the medical arts for fixation tines in view of the teachings of Stokes. Accordingly, it would have been an obvious design choice to have the internal channel of the ‘865 patent to receive an L-shape segment, in the absence of criticality, as such a shape was a known engineering expedient in the medical arts as taught by Stokes.

Claims 21, 25-28, 32-36, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 10,328,257. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover essentially the same subject matter with merely slight differences in wording.

Claims 22-23, 30-31, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,328,257 in view of US Patent Application No. 2012/0172690 to Anderson et al (hereinafter referred to as “Anderson”). The ‘257 patent claims a mounting structure with at least one shoulder and an internal channel through which a segment of the fixation tine extends, and a fixation tine that comprises a pre-formed V-shaped portion that extends into an internal channel. The ‘865 patent differs from the claimed invention in that it does not claim that the mounting structure comprises adhesive to secure the fixation tine in the internal channel. However, Anderson teaches that a medical adhesive is used to position the fixation element to the mounting structure in paragraph [0059]. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of adhesive for securing fixation tines to the mounting structure of an implantable medical device in view of the teachings of Anderson. Consequently, one of ordinary skill in the art would have modified the implantable medical device of the ‘865 patent to use medical adhesive as taught by Anderson to secure the tissue-penetration fixation tine in the internal channel of the ‘257 patent.
With respect to claim 30, the ‘257 patent claims a fist electrode protruding from a first surface of the mounting structure and a fixation tine located proximal to the electrode in the first position, but differs from the claimed invention in that it does not claim that the fixation tine defines a curved shape over or proximal to the electrode in the first position. However, Anderson teaches an implantable medical device assembly with fixation tines 103 that define a curved shape proximal to the electrode 123 in the 
	As to claims 31 and 38, Anderson teaches that the surface of a mounting structure defines a concavity formed therein, the concavity being centered on the mounting structure (e.g., Fig. 3A of Anderson, structure at 100 defines a concavity), and the electrode 123 being located in the concavity (as shown in Fig. 6A of Anderson). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a concave mounting structure with an electrode at its center in view of the teachings of Anderson, and thus, would have modified the mounting structure of the ‘257 patent so that its mounting structure defines a concavity, which is centered on the mounting structure, and has the electrode located in the concavity as taught by Anderson to be a well-known structure in the implantable medical art.

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,328,257 in view of Anderson and US Statutory Invention Registration No. H356 to Stokes et al. (hereinafter referred to as “Stokes”). The ‘257 patent in view of Anderson differs from the claimed invention in that the segment of the fixation tine in the internal channel is not expressly taught to comprise an L-shaped segment. However, Stokes teaches, in a related art: implanted  in view of the teachings of Stokes. Accordingly, it would have been an obvious design choice to have the internal channel of the ‘257 patent to receive an L-shape segment, in the absence of criticality, as such a shape was a known engineering expedient in the medical arts as taught by Stokes.

Claims 29 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 10,328,257 in view of US Patent No. 7,771,838 to He et al. (hereinafter referred to as “He”). The ‘257 patent differs from the claimed invention in that the mounting structure is not expressly claimed as defining a hermetically sealed enclosure sized to hold an electronic controller and associated power source for coupling to the electrode. He teaches that “body implanted devices are generally hermetically sealed to keep fluids and water vapor from infiltrating into the device and destroying the electronic circuitry contained in the device” (e.g., column 1, lines 12-19 of He). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a hermetically sealed enclosure in view of the teachings of He. In order to keep body fluids and water vapor from destroying the electronics of the ‘257 patent, one of ordinary skill in the art would have modified the ‘257 patent so that the mounting structure defines a hermetically sealed enclosure.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792